Citation Nr: 0819169	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to restoration of a 40 percent disability 
rating for service-connected amputation, right second toe, 
due to osteomyelitis with hallux valgus, right foot, status 
post-bunionectomy and osteotomy with calluses.

2. Entitlement to a rating in excess of 10 percent for 
service-connected hallux valgus, left foot, status post-
bunionectomy and osteotomy of great toe, amputation of second 
toe, with calluses.

3. Entitlement to a rating in excess of 20 percent for 
service-connected amputation, right second toe, due to 
osteomyelitis with hallux valgus, right foot, status post-
bunionectomy and osteotomy with calluses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to 
September 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004, January 2005, and January 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that in September 2005, the veteran submitted 
a claim for a rating in excess of 20 percent for his right 
foot disability, separate and apart from his claim for 
restoration of the 40 percent rating.  This claim was 
adjudicated by the RO in the January 2006 rating decision.  
The veteran thereafter filed a timely notice of disagreement, 
and a statement of the case (SOC) was issued in September 
2007 in response.  In September 2007, the veteran perfected 
his appeal as to this issue; thus, the issue of a rating in 
excess of 20 percent for the veteran's service-connected 
right foot disability is before the Board at this time.

In February 2005, a timely notice of disagreement was filed 
with regard to a reduction in the veteran's special monthly 
compensation in relation to his right foot disability, 
effected by a January 2005 rating decision.  An SOC was 
issued in response in May 2006.  However, the veteran failed 
to perfect his appeal on this issue, and thus, the Board does 
not have jurisdiction over the issue of restoration of the 
veteran's special monthly compensation for his right foot 
disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In his June 2003 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge, sitting at the RO.  This 
request was last reiterated in a March 2008 letter.  On March 
31, 2008, the RO sent a notice to the veteran of a 
videoconference hearing scheduled for May 15, 2008.  The 
veteran failed to attend.

However, the Board observes that in June 2004, the veteran 
submitted a new address to VA.  In July 2005, he contacted 
the RO by phone and, during the course of this conversation, 
again notified the RO of his new address.  All mail 
communication from the RO to the veteran after July 2005 was 
sent to his new address, EXCEPT the notice of his March 2008 
hearing.  The hearing notice was sent to his old address.  
Thus, the Board cannot be certain that the veteran received 
the March 2008 notice of his hearing.

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2007).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2007).  Therefore, the Board determines that 
the veteran must be afforded another opportunity for a 
hearing.  This hearing must be scheduled at the RO level, and 
thus, a remand is required.  38 C.F.R. §§ 3.103(a) and 
(c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest available 
opportunity.  The RO should notify the 
veteran and his representative of the date 
and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2007).  The RO must 
ensure that the hearing notice is issued 
to the most recent address on file for the 
veteran.  A copy of this notification 
should be associated with the claims file. 

After the hearing, the claims file should be returned to the 
Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



